Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 8 and 20 recite “wherein the ECC decoder is configured to: receive error information signals from the plurality of data chips, the error information signals associated with the plurality of data chips;… wherein each of the error information signals includes row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows in a corresponding one of the data chips”

The recited limitation such as “wherein each of the error information signals includes row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows in a corresponding one of the data chips” is being rejected as failing to comply with the written description requirement because paragraphs [0162]-[0167] and Figure 18 do not provide a written description requirement that can generating “each of the error information signals includes row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows in a corresponding one of the data chips” so that the “wherein the ECC decoder is configured to: receive error information signals from the plurality of data chips”

It is well-known in the art that a plurality of data chips do not comprise “error information signals includes row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows…”.  As such, it is unclear how a plurality of data chip memory can output the data information such as error information signals.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.



The recited limitation such as “wherein each of the error information signals includes row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows in a corresponding one of the data chips” renders this limitation indefinite because Applicant fails to provide a method for generating an error information signals that contains “row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows in a corresponding one of the data chips” so that the ECC decoder can receive the error information signals and can use the error information signals for decoding.

It is well-known in the art that a plurality of data chips do not comprise “error information signals includes row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows…”.  As such, it is unclear how a plurality of data chip memory can transfer/output the data information such as error information signals.

Claim 4 recites a limitation such as “error information signals through a data mask pin of each of the data chips”

Claim 5 recites a limitation such as “error information signals through an alert pin of each of the data chips”

The recited limitation above such as “error information signals through an alert/or mask data pin of each of the data chips” renders this limitation indefinite because the plurality of data chips are not claimed in claim 1.  That is the plurality of data chips are not part of the memory controller.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 8-9, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naeimi (US 2011/0,154,157), in view of Kim (US 2018/0,060,165)

As per claim 1:

Naeimi discloses:

A memory controller configured to control a memory module including a plurality of data chips, 
(Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC)



an error correction code (ECC) engine; and a central processing unit (CPU) configured to control the ECC engine, wherein the ECC engine comprises: an ECC decoder; and
(Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC)

a memory configured to store a parity check matrix,
(Naeimi, Fig. 2, Step 110 to Step 120)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

wherein the ECC decoder is configured to: 
(Naeimi, Fig. 2, Step 130)
(Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC)

receive error information signals from the plurality of data chips, the error information signals associated with the plurality of data chips;
(Naeimi, Fig. 1A-1F and [0012])
(Naeimi, Fig. 2, Step 120 to Step 130)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

perform an ECC decoding on a read code word set from the memory module using the parity check matrix to generate a first syndrome and a second syndrome; and 
(Naeimi, Fig. 2, Step 130)
(Naeimi, [0020] When a particular processor or other structure seeks to use the data and is capable of performing a decoding of the code, at block 130 the RAH code is decoded to obtain a parity syndrome and a residue syndrome)

correct a plurality of bit errors in a user data set of the read code word set based on the error information signals and the second syndrome, 
(Naeimi, Fig. 2, Step 180)

the plurality of bit errors being generated by a row fault and uncorrectable based on the first syndrome and the second syndrome, and
(Naeimi, Fig. 2, Step 170 and 180)
(Naeimi, [0021], Once the location has been determined at block 170, the error may be corrected, e.g., in an error correction logic, which may be part of a decoder or a separate entity (block 180).  In one embodiment, this error may be corrected by changing the state of the bit at the indicated location, e.g., in a matrix, as determined using the parity and residual syndromes as described above)

wherein each of the error information signals includes row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows in a corresponding one of the data chips.
(Naeimi, [0017] the above process can thus pinpoint the errors in the information bits, identifying the row and the column of the error point.  To complete the error correction process, an identification of errors in the parity bits and in the residue bits can occur.  If there is an error in the information bits, the parity bits in the Hamming code parts point to the column of the error bit and the residue bits point to the row of the error and therefore the erroneous bit will be identified)

Naeimi discloses a storage (Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC) but does not disclose storage comprising such as “a first parity chip and a second parity chip”

Kim disclose storage comprising such as “a first parity chip and a second parity chip”
(Kim, Fig. 1 Parity Storage Circuit 13)
(Kim, Fig. 11 First Parity Storage Circuit 63, Second Parity Storage Circuit 73)


(Kim, Fig. 1 Parity Storage Circuit 13)
(Kim, Fig. 11 First Parity Storage Circuit 63, Second Parity Storage Circuit 73)

As per claim 2:
Naeimi further discloses:

wherein the ECC decoder is configured to determine that the row fault occurs in at least one of the data chips in response to the first syndrome having a zero value and the second syndrome having a non-zero value.
(Naeimi, [0020] When a particular processor or other structure seeks to use the data and is capable of performing a decoding of the code, at block 130 the RAH code is decoded to obtain a parity syndrome and a residue syndrome, as described above…[0021] If instead at diamond 140 it is determined that both syndromes are not zero, this indicates that an error may be present in the information bits.  Accordingly, control passes to diamond 160, where it may be determined whether only one of the syndromes is non-zero.  If so, this indicates that the error is present in the indicated syndrome, and as such the information is correct and can be directly used.  If both syndromes are non-zero, control passes to block 170, where a location of the error may be determined using both the parity syndrome and the residue syndrome.  Once the location has been determined at block 170, the error may be corrected, e.g., in an error correction logic, which may be part of a decoder … this error may be corrected by changing the state of the bit at the indicated location, e.g., in a matrix, as determined using the parity and residual syndromes as described above)

As per claim 4:
Naeimi further discloses:

wherein the ECC decoder is configured to receive the error information signals through a data mask pin of each of the data  chips.
(Naeimi, Fig. 1A-1F and [0012])
(Naeimi, Fig. 2, Step 120 to Step 130)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

As per claim 5:
Naeimi further discloses:

(Naeimi, Fig. 1A-1F and [0012])
(Naeimi, Fig. 2, Step 120 to Step 130)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

As per claim 8:

Naeimi discloses:

 A memory system comprising: a memory module including a plurality of data chips, 
(Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC)

a memory configured to store a parity check matrix, wherein the ECC decoder is configured to:
(Naeimi, Fig. 2, Step 110 to Step 120)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

receive error information signals from the plurality of data chips, the error information signals associated with the plurality of data chips;
(Naeimi, Fig. 1A-1F and [0012])
(Naeimi, Fig. 2, Step 120 to Step 130)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

perform an ECC decoding on a read code word set from the memory module using the parity check matrix to generate a first syndrome and a second syndrome; and
(Naeimi, Fig. 2, Step 130)
(Naeimi, [0020] When a particular processor or other structure seeks to use the data and is capable of performing a decoding of the code, at block 130 the RAH code is decoded to obtain a parity syndrome and a residue syndrome)

correct a plurality of bit errors in a user data set of the read code word set based on the error information signals and the second syndrome,
(Naeimi, Fig. 2, Step 180)

 the plurality of bit errors being generated by a row fault and uncorrectable using the first syndrome and the second syndrome, and
(Naeimi, Fig. 2, Step 170 and 180)
(Naeimi, [0021], Once the location has been determined at block 170, the error may be corrected, e.g., in an error correction logic, which may be part of a decoder or a separate entity (block 180).  In one embodiment, this error may be corrected by changing the state of the bit at the indicated location, e.g., in a matrix, as determined using the parity and residual syndromes as described above)


(Naeimi, [0017] the above process can thus pinpoint the errors in the information bits, identifying the row and the column of the error point.  To complete the error correction process, an identification of errors in the parity bits and in the residue bits can occur.  If there is an error in the information bits, the parity bits in the Hamming code parts point to the column of the error bit and the residue bits point to the row of the error and therefore the erroneous bit will be identified)

Naeimi discloses a storage (Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC) but does not disclose storage comprising such as “a first parity chip and a second parity chip”

Kim disclose storage comprising such as “a first parity chip and a second parity chip”
(Kim, Fig. 1 Parity Storage Circuit 13)
(Kim, Fig. 11 First Parity Storage Circuit 63, Second Parity Storage Circuit 73)


(Kim, Fig. 1 Parity Storage Circuit 13)
(Kim, Fig. 11 First Parity Storage Circuit 63, Second Parity Storage Circuit 73)

As per claim 9:
Naeimi further discloses:
Wherein the ECC decoder is configured to determine that the row fault occurs in at least one of the data chips in response to the first syndrome having a zero value and the second syndrome having a non-zero value.
(Naeimi, [0020] When a particular processor or other structure seeks to use the data and is capable of performing a decoding of the code, at block 130 the RAH code is decoded to obtain a parity syndrome and a residue syndrome, as described above… [0021] If instead at diamond 140 it is determined that both syndromes are not zero, this indicates that an error may be present in the information bits.  Accordingly, control passes to diamond 160, where it may be determined whether only one of the syndromes is non-zero.  If so, this indicates that the error is present in the indicated syndrome, and as such the information is correct and can be directly used.  If both syndromes are non-zero, control passes to block 170, where a location of the error may be determined using both the parity syndrome and the residue syndrome.  Once the location has been determined at block 170, the error may be corrected, e.g., in an error correction logic, which may be part of a decoder … this error may be corrected by changing the state of the bit at the indicated location, e.g., in a matrix, as determined using the parity and residual syndromes as described above)

As per claim 16:
Naeimi further discloses:

wherein each of the data chips is configured to transmit the error information signal to the memory controller through a data mask pin of a respective one of the data chips.
(Naeimi, Fig. 1A-1F and [0012])
(Naeimi, Fig. 2, Step 120 to Step 130)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

As per claim 17:
Naeimi further discloses:

(Naeimi, Fig. 1A-1F and [0012])
(Naeimi, Fig. 2, Step 120 to Step 130)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

As per claim 20:

Naeimi discloses:

A memory system comprising: a memory module including a plurality of data chips, 
(Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC)

a memory configured to store a parity check matrix, 
(Naeimi, Fig. 2, Step 110 to Step 120)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)

wherein the ECC decoder is configured to:
(Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC)

receive error information signals from the plurality of data chips, the error information signals associated with the plurality of data chips;
(Naeimi, Fig. 1A-1F and [0012])
(Naeimi, Fig. 2, Step 120 to Step 130)
(Naeimi, [0019], Method 100 may begin by generating a RAH code for a plurality of information bits, namely a data block (block 110)…code may be generated by determining both a residue code and a parity code…Once this RAH code is generated, it may flow through a processor data path and various memory subsystem components with the information bits (block 120).  That is, using an embodiment of the present invention a code word can be sent from a first sub-block or structure to a second sub-block or structure)


perform an ECC decoding on a read code word set from the memory module using the parity check matrix to generate a first syndrome and a second syndrome; 
(Naeimi, Fig. 2, Step 130)
(Naeimi, [0020] When a particular processor or other structure seeks to use the data and is capable of performing a decoding of the code, at block 130 the RAH code is decoded to obtain a parity syndrome and a residue syndrome)

and correct a plurality of bit errors in a user data set of the read code word set based on the error information signals and the second syndrome, 
(Naeimi, Fig. 2, Step 180)

the plurality of bit errors being generated by a row fault and uncorrectable using the first syndrome and the second syndrome, and
(Naeimi, Fig. 2, Step 170 and 180)
(Naeimi, [0021], Once the location has been determined at block 170, the error may be corrected, e.g., in an error correction logic, which may be part of a decoder or a separate entity (block 180).  In one embodiment, this error may be corrected by changing the state of the bit at the indicated location, e.g., in a matrix, as determined using the parity and residual syndromes as described above)

wherein each of the error information signals includes row fault information indicating whether the row fault occurs in at least one of a plurality of memory cell rows in corresponding one of the data chips, and
(Naeimi, [0017] the above process can thus pinpoint the errors in the information bits, identifying the row and the column of the error point.  To complete the error correction process, an identification of errors in the parity bits and in the residue bits can occur.  If there is an error in the information bits, the parity bits in the Hamming code parts point to the column of the error bit and the residue bits point to the row of the error and therefore the erroneous bit will be identified)

wherein the ECC decoder is configured to determine that the row fault occurs in at least one of the data chips in response to the first syndrome having a zero value and the second syndrome having a non-zero value.
(Naeimi, [0020] When a particular processor or other structure seeks to use the data and is capable of performing a decoding of the code, at block 130 the RAH code is decoded to obtain a parity syndrome and a residue syndrome, as described above… [0021] If instead at diamond 140 it is determined that both syndromes are not zero, this indicates that an error may be present in the information bits.  Accordingly, control passes to diamond 160, where it may be determined whether only one of the syndromes is non-zero.  If so, this indicates that the error is present in the indicated syndrome, and as such the information is correct and can be directly used.  If both syndromes are non-zero, control passes to block 170, where a location of the error may be determined using both the parity syndrome and the residue syndrome.  Once the location has been determined at block 170, the error may be corrected, e.g., in an error correction logic, which may be part of a decoder … this error may be corrected by changing the state of the bit at the indicated location, e.g., in a matrix, as determined using the parity and residual syndromes as described above)

Naeimi discloses a storage (Naeimi, [0023], one or more of the front end storages may be protected using a universal ECC) but does not disclose storage comprising such as “a first parity chip and a second parity chip”

Kim disclose storage comprising such as “a first parity chip and a second parity chip”
(Kim, Fig. 1 Parity Storage Circuit 13)
(Kim, Fig. 11 First Parity Storage Circuit 63, Second Parity Storage Circuit 73)


(Kim, Fig. 1 Parity Storage Circuit 13)
(Kim, Fig. 11 First Parity Storage Circuit 63, Second Parity Storage Circuit 73)

Allowable Subject Matter

Dependent claims 3, 6, 10, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Applicant can overcome the rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record do not disclose all the limitations of dependent claims 3, 6, 10, 11, 18 or 19 in combination with independent claims 1 and 8.

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.